Citation Nr: 0822346	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-24 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his friend, Ms. C.C.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.  The veteran currently resides 
within the jurisdiction of the Anchorage, Alaska VARO.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  A copy of the 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has post-traumatic stress 
disorder (PTSD) as a result of his service in the Air Force 
while stationed in Guam.  Current VA medical records show 
that he has been diagnosed with PTSD. 

The service personnel records show that the veteran served in 
the United States Air Force from September 1965 to March 
1969, with 1 year, 3 months, and 11 days of foreign and/or 
sea service and that his military Occupational Specialty 
(MOS) was as an auto flight control systems specialist.  He 
was assigned to the 605th Military Airlift Support Squadron 
at the Anderson Air Force Base in Guam, Marinas Islands, from 
December 1967 to March 1969.  

The veteran has provided information regarding two alleged 
stressors that occurred while he was stationed in Guam.  He 
maintains that he had to work on planes during that time, 
which included hospital planes carrying dead and wounded 
soldiers from Vietnam.  According to the veteran, such 
exposure evoked intense fear, helplessness and horror.  He 
also recalls an incident in which two men were replacing an 
engine pod weighing approximately four tons in a C141 and 
when the men released the pins too early, the pod fell on a 
sergeant who was standing there; resulting in his death.  The 
veteran reported that he came upon the scene about five 
minutes after the accident happened and that he saw "blood 
everywhere".  Although the veteran has indicated that he 
does not know the name of the deceased sergeant, he has 
provided a list of names of non-flight accidental deaths of 
technical sergeants from March 1968 to October 1968.  

With respect to the veteran's claimed in-service stressor of 
being exposed to dead and wounded soldiers, the Board notes 
that, in a letter from the RO to the Air Force Historical 
Research Agency, dated in April 2007, the RO requested that 
the Air Force Historical Research Agency search for any 
manifests and logs from any C141, C130, C124, and C133 
aircraft transiting through Anderson Air Force Base from 
December 1967 to March 1968.  The RO noted that the veteran's 
claimed stressor was exposure to aircraft carrying dead and 
wounded from Vietnam.  In the return response, dated in May 
2007, the Air Force Historical Research Agency stated that 
such requested manifests and logs were not included in the 
official unit histories, which made up the bulk of their 
collection.  They noted, however, that the local 605th 
Military Airlift Squadron historian recorded such items as 
how much cargo, passengers, distinguished visitors, etc., 
were handled by the squadron aircraft.  The historian also 
reported how many patients were handled by the 605th and its 
aircraft coming and going through Anderson Air Force Base.  
However, where those patients originated from, where they 
were going, or what type of patient they were (military, 
civilian, military dependents, etc.) was not documented and 
there was no mention of transporting deceased servicemen.  

In support of his contention that he was exposed to dead and 
wounded soldiers while he was stationed in Guam, the veteran 
has submitted a "buddy" statement from C.P., dated in 
November 2006.  In the statement, Mr. P. stated that he was 
stationed in Guam and was NCOIC of automatic flight control 
systems.  According to Mr. P., the veteran was under his 
supervision and their job was to repair aircrafts coming into 
Guam.  Mr. P. reported that most of their "traffic" was 
from Vietnam and that most of the time, the aircraft had 
wounded aboard.  
Although the Air Force Historical Research Agency did not 
apparently verify the veteran's alleged stressor of 
witnessing wounded and dead soldiers aboard planes he worked 
on, the Board finds that the "buddy" statement from Mr. P. 
corroborates one of his claimed stressors, at least to the 
extent of observing wounded soldiers.  In addition, although 
the RO requested that the Air Force Historical Research 
Agency confirm the veteran's stressor of witnessing dead and 
wounded soldiers aboard aircrafts, the RO did not request 
that they document the veteran's other stressor regarding the 
sergeant who was killed by a falling engine pod.  The 
Department of the Air Force must therefore be contacted, via 
the Joint Services Records Research Center (JSRRC), and 
requested to provide the unit histories, manifests, logs, or 
any other relevant documentation of the 605th Military 
Support Squadron, Anderson Air Force Base, Guam, from 
December 1967 to March 1969, in an attempt to verify the 
veteran's alleged stressor involving the death of a sergeant.  

In view of at least one confirmed in-service stressor, the 
Board also finds that the veteran must be afforded a VA 
psychiatric examination for the purpose of determining 
whether he meets the diagnostic criteria for PTSD under DSM- 
IV and, if so, whether it is linked to a confirmed stressor, 
to include observing wounded soldiers aboard planes he worked 
on in Guam, and, if confirmed, the incident involving the 
sergeant who was killed by a falling engine pod.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.304(f), 4.125.    

The Board also notes that in June 2008, the veteran submitted 
private medical records, dated in July 2006.  No waiver of 
review of that evidence by the agency of original 
jurisdiction has been submitted and therefore referral to the 
RO of evidence received directly by the Board is required.  
38 C.F.R. § 20.1304.  Since the case is being remanded, the 
RO will have the opportunity to consider the evidence 
submitted to the Board in June 2008.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Air 
Force via the JSRRC and attempt to locate 
the unit histories, manifests, logs, or 
any other relevant documentation of the 
605th Military Support Squadron, Anderson 
Air Force Base, Guam, from December 1967 
to March 1969, in order to document the 
alleged stressor involving a sergeant who 
was killed by a falling engine pod.  If 
these records are, for any reason, 
unavailable, the record should be 
annotated to reflect this.

2.  Thereafter, the RO must arrange for 
the veteran to be afforded a VA 
psychiatric examination to determine if he 
meets the diagnostic criteria for PTSD, 
and, if so, whether such is linked to a 
verified in-service stressor.  The RO must 
inform the psychiatrist of the verified 
in-service stressors, to specifically 
include the veteran's witnessing of 
wounded soldiers aboard aircrafts he 
worked on in Guam, and, if and only if 
verified, the incident involving the 
sergeant who was killed by a falling 
engine pod, and forward the claims folder 
in its entirety to that psychiatrist for 
review.  

Following a review of the relevant 
evidence in the claims file, mental status 
evaluation and any tests deemed necessary, 
the psychiatrist must address the 
following questions: 

(a) Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders?  

(b) If PTSD is present, is it at 
least as likely as not (50 percent 
or greater probability) that the 
veteran's PTSD is causally linked to 
a verified in-service stressor, to 
include undisputed witnessing 
wounded soldiers aboard planes that 
he worked on in Guam; and only if 
verified, the incident involving the 
sergeant who was killed by a falling 
engine pod?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in formulating 
his or her opinion in the written report.     

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  The RO must address all 
evidence received after the issuance of 
the last supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




